Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19        PageID.1   Page 1 of 56




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


JOHNNY PATRICK, on behalf of
himself and all others similarly situated,
                                              Case No.:
                            Plaintiff
                                              Hon.
                      v.
NORTHWOOD INC.
     Defendant.                               JURY DEMAND
__________

               CLASS ACTION COMPLAINT FOR DAMAGES,
           EQUITABLE, DECLARATORY AND INJUNCTIVE RELIEF

      Plaintiff Johnny Patrick (“Plaintiff”), individually, by and through his

undersigned counsel, brings this class action lawsuit against Northwood Inc.,

(“Defendant” or “Northwood”), on behalf of himself and all others similarly

situated, and alleges, based upon information and belief and the investigation of his

counsel as follows:

                                   INTRODUCTION

      1.     Northwood is specialized provider of durable medical equipment,

prosthetics, orthotics and medical supplies to patient members of a various

healthcare plans such as Blue Cross Blue Shield of Michigan, Blue Care, Health

New England, and Security Health Plan of Wisconsin among others.
    Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19       PageID.2   Page 2 of 56



         2.   On July 12, 2019, Northwood announced that an unauthorized third

party had gained unfettered access over a 3 day period to an employee email account

which contained the sensitive personally identifiable information and protected

health information of patients who received medical equipment and/or services
                                                  1
supplied by Northwood (collectively, “PII”).          The exposed PII included patient

names, dates of birth, medical record numbers, member health plan identification,

diagnoses and codes, treatment details, medical device information, Social Security

and driver’s license numbers (“Data Breach”). The Data Breach affected

approximately 15,000 patients.




1
  Personally identifiable information generally incorporates information that can be
used to distinguish or trace an individual’s identity, either alone or when combined
with other personal or identifying information 2 CFR § 200.79. At a minimum, it
includes all information that on its face expressly identifies an individual. PII also is
generally defined to include certain identifiers that do not on their face name an
individual, but that are considered to be particularly sensitive and/or valuable if in
the wrong hands (for example, Social Security number, passport number, driver’s
license number, financial account number). Under the Health Insurance Portability
and Accountability Act, 42 U.S.C. § 1320d et seq., (“HIPAA”), protected health
information (“PHI”) is considered to be individually identifiable information
relating to the past, present, or future health status of an individual that is created,
collected, or transmitted, or maintained by a HIPAA-covered entity in relation to the
provision of healthcare, payment for healthcare services, or use in healthcare
operations. 45 C.F.R. § 160.103. Health information such as diagnoses, treatment
information, medical test results, and prescription information are considered
protected health information under HIPAA, as are national identification numbers
and demographic information such as birth dates, gender, ethnicity, and contact and
emergency contact information. https://www.hhs.gov/hipaa/for-professionals/
privacy/laws-regulations/index.html.
                                           2
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19         PageID.3    Page 3 of 56



      3.     Although the Data Breach occurred on May 3, 2019, and was

discovered three days later, Northwood took more than two months to notify

affected patients, depriving them of the ability to promptly mitigate potential adverse

consequences.

      4.     This Data Breach was a direct result of Defendant’s failure to

implement adequate and reasonable cyber-security procedures and protocols

necessary to protect patient PII.

      5.     Defendant disregarded the rights of Plaintiff and Class Members

(defined below) by, inter alia, intentionally, willfully, recklessly, or negligently

failing to take adequate and reasonable measures to ensure its data systems were

protected against unauthorized intrusions; failing to disclose that it did not have

adequately robust computer systems and security practices to safeguard patient PII;

failing to take standard and reasonably available steps to prevent the Data Breach;

failing to monitor and timely detect the Data Breach; and failing to provide Plaintiff

and Class Members prompt and accurate notice of the Data Breach.

      6.     As a result of Defendant’s failure to implement and follow basic

security procedures, patient PII is now in the hands of thieves. Plaintiff and Class

Members have had to spend, and will continue to spend, significant amounts of time

and money in an effort to protect themselves from the adverse ramifications of the

Data Breach and will forever be at a heightened risk of identity theft and fraud.


                                           3
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19            PageID.4    Page 4 of 56



       7.        Plaintiff, on behalf of all others similarly situated, alleges claims for

negligence, invasion of privacy, breach of implied contract, unjust enrichment,

breach of fiduciary duty and violation of the Michigan Consumer Protection Act and

seeks to compel Defendant to adopt reasonably sufficient security practices to

safeguard patient PII that remains in its custody in order to prevent incidents like the

Data Breach from reoccurring in the future.

                                         PARTIES

       8.        Plaintiff Johnny Patrick is a resident of Mio, Michigan and a member of

the McLaren Health Plan, through which he received Northwood’s services. On or

about July 12, 2019, Mr. Patrick received notice from Northwood, along with 15,000

other patients, that his sensitive PII had been improperly exposed to unauthorized

third parties.

       9.        A few weeks after the Data Breach, Mr. Patrick was notified by

Experian that multiple fraudulent attempts had been made to obtain loans and/or

credit cards using his identity. For example, on or about May 22, 2019, an

unauthorized third party attempted to take out a loan in his name with Main Finance.

On the same day, an unauthorized third party attempted to use his PII to obtain a

credit card with Capital One.




                                              4
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19           PageID.5    Page 5 of 56



      10.      Since the announcement of the Data Breach, Mr. Patrick continues to

monitor his accounts in an effort to detect and prevent any misuses of his personal

information.

      11.      Mr. Patrick has, and continues to spend his valuable time to protect the

integrity of his finances and credit—time which he would not have had to expend

but for the Data Breach.

      12.      Plaintiff suffered actual injury from having his PII stolen as a result of

the Data Breach including, but not limited to: (a) paying monies to Northwood for

its goods and services which he would not have had if Northwood disclosed that it

lacked data security practices adequate to safeguard consumers’ PII from theft; (b)

damages to and diminution in the value of his PII—a form of intangible property

that the Plaintiff entrusted to Northwood as a condition for health related services;

(c) loss of his privacy; (d) imminent and impending injury arising from the increased

risk of fraud and identity theft.

      13.      As a result of the Data Breach, Mr. Patrick will continue to be at

heightened risk for financial fraud, medical fraud and identity theft, and their

attendant damages for years to come.

      14.      Defendant Northwood, Inc. is a Michigan corporation located at 25790

Commerce Drive, Madison Heights, MI 48071. It was established in 1992 as a

specialized network of durable medical equipment, prosthetics, orthotics and


                                            5
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19          PageID.6   Page 6 of 56



medical supplies providers offering cost-effective, high-quality products to health

plans and self-funded groups. In addition to providing durable medical equipment,

today Northwood also provides infusion therapy and pharmacy benefit management

including home health, home modification, transportation and translation services.

                             JURISDICTION AND VENUE

       15.       This Court has subject matter jurisdiction over this action under the

Class Action Fairness Act, 28 U.S.C. § 1332(d)(2). The amount in controversy

exceeds $5 million, exclusive of interest and costs. There are approximately 15,027

putative class members, and at least some members of the proposed Class have a

different citizenship from Northwood.

       16.       This Court has jurisdiction over the Defendant which operates in this

District, and the computer systems implicated in this Data Breach are likely based in

this District.

       17.       Plaintiff received services from Northwood and engaged in underlying

health services within this District where his PII was also maintained, and where the

breach occurred which led to him sustaining damage.             Through its business

operations in this District, Northwood intentionally avails itself of the markets

within this District to render the exercise of jurisdiction by this Court just and

proper.




                                            6
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19           PageID.7   Page 7 of 56



       18.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(1)

because a substantial part of the events and omissions giving rise to this action

occurred in this District. Northwood is based in this District, maintains patient PII in

the District and has caused harm to Plaintiff and Class members residing in this

District.

                                STATEMENT OF FACTS

A. The Northwood Data Breach

       19.   On May 6, 2019, Northwood discovered that the PII of 15,027 of its

patients had been compromised as a result of a phishing attack.             Northwood

indicated that a hacker had gained access to the email account of one of its

employees to which it had unfettered access for a period of 3 days (May 3, 2019 to

May 6, 2019). Northwood claims that it subsequently determined, on June 19, 2019,

that the affected email account contained sensitive PII belonging to individuals who

received durable medical equipment either supplied or managed by Northwood. The

PII included: names, addresses, dates of birth, dates of service, provider names,

medical record numbers, patient identification numbers, medical device descriptions,

diagnoses,   diagnoses    codes,   treatment   information,    member     health   plan

identification, Social Security numbers, driver’s license numbers and health

insurance provider names.




                                           7
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19          PageID.8   Page 8 of 56



      20.     Despite becoming aware of the breach on May 6, 2019, Northwood

waited 67 days before informing affected patients that their sensitive PII had been

compromised.

      21.    Despite becoming aware of the origination of the breach on June 19,

2019, Northwood waited almost a full month before it informed patients that their

sensitive PII had been compromised.

      22.    On July 12, 2019, Northwood publicly announced the Data Breach

stating in relevant part as follows:

     About the data privacy event

     Northwood, Inc. (“Northwood”) recently discovered an incident that may
     affect the security of personal information of certain individuals, including
     those who received durable medical equipment either supplied or
     managed by Northwood. We take this incident very seriously, and we
     have been working diligently with the assistance of third-party forensic
     investigators to determine the full nature and scope of this incident. We
     are taking additional actions to strengthen the security of our email
     systems moving forward. Northwood is also contacting the appropriate
     regulators regarding this incident.

     What happened? On May 6, 2019, Northwood became aware of
     suspicious activity relating to an employee email account. We
     immediately launched an investigation to determine what may have
     happened and what information may have been affected. Working
     together with a leading computer forensics expert, our investigation
     determined that an unauthorized individual or individuals accessed the
     email account between May 3, 2019 and May 6, 2019. Because
     Northwood was unable to determine which email messages in the account
     may have been opened or viewed by the unauthorized actor, we reviewed
     the contents of the entire email account to identify what personal
     information was stored within it.


                                           8
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19      PageID.9    Page 9 of 56



   What information may have been affected by this incident?

   On June 19, 2019, Northwood determined that the affected email account
   contained information related to certain individuals who received durable
   medical equipment either supplied or managed by Northwood. The type
   of information affected varies per impacted individual, and includes one
   or more of the following types of information: name, address, date of
   birth, date(s) of service, provider name, medical record number, patient
   identification number, medical device description, diagnosis, diagnosis
   code(s), treatment information, member health plan identification, and in a
   very small number of instances, Social Security numbers, driver’s license
   number and health insurance provider names were also impacted for
   healthcare plan members.

   Separately, also contained in the impacted email account was information
   pertaining to certain healthcare providers in connection with their
   exclusion status with the Centers for Medicare & Medicaid Services,
   including their names and Social Security numbers.

   Although we cannot confirm that any individual’s personal information
   was actually accessed, or viewed without permission, we are providing
   this notice out of an abundance of caution. While our investigation is
   ongoing, we do not currently have any evidence of actual or attempted
   misuse of any individual’s information as a result of this incident.

   How will individuals know if they are affected by this incident?

   Northwood is mailing notice letters to the individuals whose protected
   information was contained within the affected email account and may
   have been accessed or acquired by an unauthorized actor. If an individual
   did not receive a letter but would like to know if they are affected, they
   may call the hotline listed below.

   What is Northwood doing?

   Northwood has strict security measures in place to protect the information
   in out possession. Upon learning of this incident, we immediately took the
   impacted email account offline and changed the account password.
   Northwood then implemented mandatory password resets for all employee
   email accounts and notified employees to be on the lookout for suspicious

                                        9
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19       PageID.10   Page 10 of 56



    emails. We implemented additional technical safeguards on our email
    system, as well as training and education for our employees in order to
    prevent similar future incidents. We are also offering the impacted
    individuals access to complimentary credit monitoring services as an
    added precaution. Because Northwood has insufficient contact
    information for some of the individuals whose information may be
    contained in the impacted employee email account, we are providing
    notice to potentially impacted individuals by way of a notification
    published to certain state media outlets and in certain state media
    publications. . Northwood is mailing notice letters to those individuals for
    whom it has confirmed mailing address information. Northwood has
    reported this incident to law enforcement. Although we are not aware of
    any actual or attempted misuse of any individuals’ information, we are
    also providing the impacted individuals access to complimentary credit
    monitoring services as an added precaution.2

B. Prevalence of Cyber Attacks and Particular Susceptibility of the Healthcare
   Sector

      23.   Cyber-attacks come in many forms. Phishing attacks are among the

oldest, most common, and well known. In simple terms, phishing is a method of

obtaining personal information using deceptive e-mails and websites. The goal is to

trick an e-mail recipient into believing that the message is something they want or

need from a legitimate or trustworthy source and to subsequently take and action

such as clicking on a link or downloading an attachment. The fake link will typically

mimic a familiar website and require the input of credentials. Once input, the

credentials are then used to gain unauthorized access into a system. “It's one of the


2
 https://www.prnewswire.com/news-releases/northwood-inc-provides-notice-of-
data-security-incident-300884252.html.


                                         10
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19         PageID.11    Page 11 of 56



oldest types of cyber-attacks, dating back to the 1990s” and one that every

organization with an internet presence is aware.”3 It remains the “simplest kind of

cyberattack and, at the same time, the most dangerous and effective.”4

        24.   Phishing attacks are well known and understood by the cyber-protection

community and are generally preventable with the implementation of a variety of

proactive measures such as sandboxing inbound e-mail5, inspecting and analyzing

web traffic, penetration testing an organization to find weak spots6, and employee

education, among others.

        25.   In 2016, the number of U.S. data breaches surpassed 1,000, a record

high and a forty percent increase in the number of data breaches from the previous



3
 https://www.csoonline.com/article/2117843/phishing/what-is-phishing-how-this-
cyber-attack-works-and-how-to-prevent-it.html.
4
    All About Phishing, Malwarebytes, https://www.malwarebytes.com/phishing/.
5
  An automated process whereby e-mails with attachments and links are segregated
to an isolated test environment, a “sandbox,” wherein a suspicious file or URL may
be executed safely.
6
  See, https://searchsecurity.techtarget.com/definition/penetration-testing (The
practice of testing a computer system, network or web application to find security
vulnerabilities that an attacker could exploit. The main objective of penetration
testing is to identify security weaknesses. Penetration testing can also be used to test
an organization's security policy, its adherence to compliance requirements, its
employees' security awareness and the organization's ability to identify and respond
to security incident. The primary goal of a pen test is to identify weak spots in an
organization's security posture, as well as measure the compliance of its security
policy, test the staff's awareness of security issues and determine whether -- and how
-- the organization would be subject to security disasters.)
                                           11
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19       PageID.12    Page 12 of 56



year.7 In 2017 a new record high of 1,579 breaches were reported representing a

44.7 percent increase over 2016.8

      26.   In 2018, the healthcare sector reported the second largest number of

breaches among all measured sectors and the highest rate of exposure per breach.9

Indeed, healthcare related data is among the most sensitive, and personally

consequential when compromised. A report focusing on health-care breaches found

that the “average total cost to resolve an identity theft-related incident…came to

about $20,000,” and that the victims were often forced to pay out-of-pocket costs for

health care they did not receive in order to restore coverage. 10 Almost 50 percent of

the victims lost their health care coverage as a result of the incident, while nearly

one-third said their insurance premiums went up after the event. Forty percent of the

customers were never able to resolve their identity theft at all. Data breaches and




7
 Identity Theft Resource Center Data Breaches Increase 40 Percent in 2016, Finds
New Report From Identity Theft Resource Center and CyberScout (Jan. 19, 2017),
available at https://www.idtheftcenter.org/surveys-studys.
8
  Identity Theft Resource Center, 2017 Annual Data Breach Year-End Review,
available at https://www.idtheftcenter.org/2017-data-breaches/.
9
  Identity Theft Resource Center, 2018 End -of-Year Data Breach Report. Available
at https://www.idtheftcenter.org/2018-data-breaches/.
10
  Elinor Mills, Study: Medical identity theft is costly for victims, CNET (March3,
2010) https://www.cnet.com/news/study-medical-identity-theft-is-costly-for-victims.


                                         12
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19           PageID.13   Page 13 of 56



identity theft have a crippling effect on individuals and detrimentally impact the

entire economy as a whole.11

           27.   Healthcare related data breaches in particular have continued to rapidly

increase. According to the 2019 HIMSS Cybersecurity Survey, 82 percent of

participating hospital information security leaders reported having a significant

security incident in the last 12 months, with a majority of these known incidents

being caused by “bad actors” such as cybercriminals.12 “Hospitals have emerged as a

primary target because they sit on a gold mine of sensitive personally identifiable

information for thousands of patients at any given time. From social security and

insurance policies to next of kin and credit cards, no other organization, including

credit bureaus, have so much monetizable information stored in their data centers.”13

           28.   As a healthcare provider Northwood knew, or should have known, the

importance of safeguarding patient PII entrusted to it and of the foreseeable

consequences if its data security systems were breached, including the significant




11
     Id.
12
   https://www.himss.org/2019-himss-cybersecurity-survey (last visited June 14,
2019).
13
   Inside Digital Health, How to Safeguard Hospital Data from Email Spoofing
Attacks, April 4, 2019, available at https://www.idigitalhealth.com/news/how-to-
safeguard-hospital-data-from-email-spoofing-attacks.


                                             13
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19        PageID.14      Page 14 of 56



costs that would be imposed on its patients as a result of a breach, yet failed to take

adequate cyber-security measures to prevent the Data Breach from occurring.

C. Northwood Acquires, Collects, and Stores Plaintiff’s and Class Members’ PII

      29.    Defendant acquires, collects, and stores a massive amount of protected

health related information and other personally identifiable data on its provider

patients.

      30.    As a condition of engaging in health services, Northwood requires that

these patients entrust them with highly sensitive personal information.

      31.    By obtaining, collecting, using, and deriving a benefit from Plaintiff’s

and Class Members’ PII, Northwood assumed legal and equitable duties and knew

or should have known that it was responsible for protecting Plaintiff’s and Class

Members’ PII from disclosure.

      32.    Plaintiff and the Class Members have taken reasonable steps to

maintain the confidentiality of their PII. Plaintiff and the Class Members, as current

and former patients, relied on Northwood to keep their PII confidential and securely

maintained, to use this information for business purposes only, and to make only

authorized disclosures of this information.

D. The Value of Personally Identifiable Information and the Effects of
   Unauthorized Disclosure
      33.    Northwood was well-aware that the PII it collects is highly sensitive,

and of significant value to those who would use it for wrongful purposes.

                                          14
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19         PageID.15   Page 15 of 56



      34.    Personally identifiable information is a valuable commodity to identity

thieves. As the FTC recognizes, with PII identity thieves can commit an array of

crimes including identify theft, medical and financial fraud.14 Indeed, a robust

“cyber black market” exists in which criminals openly post stolen PII on multiple

underground Internet websites.

      35.    While credit card information and associated PII can sell for as little as

$1-$2 on the black market, protected health information can sell for as much as $363

according to the Infosec Institute. This is because one’s personal health history (e.g.

ailments, diagnosis, surgeries, etc.) cannot be changed.15 PHI is particularly valuable

because criminals can use it to target victims with frauds and scams that take

advantage of the victim’s medical conditions or victim settlements. It can be used to

create fake insurance claims, allowing for the purchase and resale of medical

equipment, or gain access to prescriptions for illegal use or resale.

      36.    In addition to PHI, the Plaintiff’s and Class Members’ other PII is also

valuable. For example, Social Security numbers are among the worst kind of

personal information to have stolen because they may be put to a variety of

fraudulent uses and are difficult for an individual to change.

14
     Federal Trade Commission, Warning Signs of Identity                         Theft,
https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft
15
    Center for Internet Security, Data Breaches: In the Healthcare Sector,
https://www.cisecurity.org/blog/data-breaches-in-the-healthcare-sector

                                           15
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19         PageID.16    Page 16 of 56



      37.    The Social Security Administration has warned that identity thieves can

use an individual’s Social Security number to apply for additional credit lines. Such

fraud may go undetected until debt collection calls commence months, or even

years, later. Stolen Social Security numbers also make it possible for thieves to file

fraudulent tax returns, file for unemployment benefits, or apply for a job using a

false identity. Each of these fraudulent activities is difficult to detect. An individual

may not know that his or her Social Security number was used to file for

unemployment benefits until law enforcement notifies the individual’s employer of

the suspected fraud. Fraudulent tax returns are typically discovered only when an

individual’s authentic tax return is rejected.

      38.    Moreover, it is not easy task to change or cancel a stolen Social

Security number. An individual cannot obtain a new Social Security number without

significant paperwork and evidence of actual misuse. Even then, a new Social

Security number may not be effective, as “[t]he credit bureaus and banks are able to

link the new number very quickly to the old number, so all of that old bad

information is quickly inherited into the new Social Security number.”16




16
  Victims of Social Security Number Theft Find It’s Hard to Bounce Back, NPR,
Brian Naylor, Feb. 9, 2015, available at
http://www.npr.org/2015/02/09/384875839/data-stolen-by-anthem-s-hackers-has-
millions-worrying-about-identity-theft (last visited February 13, 2019).
                                           16
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19       PageID.17   Page 17 of 56



         39.   This data, as one would expect, demands a much higher price on the

black market. Martin Walter, senior director at cybersecurity firm RedSeal,

explained, “[c]ompared to credit card information, personally identifiable

information and Social Security numbers are worth more than 10x on the black

market.”17     As explained above, the inclusion of PHI, such as the information

exposed here, is even more valuable.18

         40.   At all relevant times, Northwood knew, or reasonably should have

known, of the importance of safeguarding PII and of the foreseeable consequences if

its data security systems were breached, including, the significant costs that would

be imposed on patients as a result of a breach.

E. Northwood’s Conduct Violates HIPAA

         41.   The Healthcare Insurance Portability and Accountability Act, 4 U.S.C.

§ 1320 et seq. (“HIPAA”), requires covered entities to protect against reasonably

anticipated threats to the security of PHI. Covered entities must implement




17
  Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit Card
Numbers, IT World, Tim Greene, Feb. 6, 2015, available at
http://www.itworld.com/article/2880960/anthem-hack-personal-data-stolen-sells-for-
10x-price-of-stolen-credit-card-numbers.html (last visited February 13, 2019).
18
     Supra at n. 12.
                                          17
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19        PageID.18    Page 18 of 56



safeguards to ensure the confidentiality, integrity, and availability of PHI.

Safeguards must include physical, technical, and administrative components.19

      42.    Title II of HIPAA contains what are known as the Administrative

Simplification provisions. 42 U.S.C. §§ 1301, et seq. These provisions require,

among other things, that the Department of Health and Human Services (“HHS”)

create rules to streamline the standards for handling PII like the data Defendants left

unguarded. The HHS has subsequently promulgated five rules under authority of the

Administrative Simplification provisions of HIPAA.

      43.    Defendant’s Breach resulted from a combination of insufficiencies that

demonstrate Defendant failed to comply with safeguards mandated by HIPAA

regulations. Northwood’s security failures include, but are not limited to:

                a. Failing to ensure the confidentiality and integrity of electronic

                   protected health information that Defendant creates, receives,

                   maintains, and transmits in violation of 45 CFR §164.306(a)(1);

                b. Failing to implement technical policies and procedures for

                   electronic information systems that maintain electronic protected

                   health information to allow access only to those persons or



19
  https://www.hipaajournal.com/what-is-considered-protected-health-information-
under-hipaa/


                                          18
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19     PageID.19    Page 19 of 56



                 software programs that have been granted access rights in

                 violation of 45 CFR §164.312(a)(1);

              c. Failing to implement policies and procedures to prevent, detect,

                 contain, and correct security violations in violation of 45 CFR

                 §164.308(a)(1);

              d. Failing to identify and respond to suspected or known security

                 incidents; mitigate, to the extent practicable, harmful effects of

                 security incidents that are known to the covered entity in

                 violation of 45 CFR §164.308(a)(6)(ii);

              e. Failing to protect against any reasonably-anticipated threats or

                 hazards to the security or integrity of electronic protected health

                 information in violation of 45 CFR §164.306(a)(2);

              f. Failing to protect against any reasonably anticipated uses or

                 disclosures of electronically protected health information that are

                 not permitted under the privacy rules regarding individually

                 identifiable health information in violation of 45 CFR

                 §164.306(a)(3);

              g. Failing to ensure compliance with HIPAA security standard rules

                 by their workforce in violation of 45 CFR §164.306(a)(94);




                                       19
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19    PageID.20     Page 20 of 56



              h. Impermissibly and improperly using and disclosing protected

                 health information that is and remains accessible to unauthorized

                 persons in violation of 45 CFR §164.502, et seq.;

              i. Failing to effectively train all members of their workforce

                 (including independent contractors) on the policies and

                 procedures with respect to protected health information as

                 necessary and appropriate for the members of their workforce to

                 carry out their functions and to maintain security of protected

                 health information in violation of 45 CFR §164.530(b) and 45

                 CFR §164.308(a)(5); and

              j. Failing to design, implement, and enforce policies and

                 procedures establishing physical and administrative safeguards to

                 reasonably safeguard protected health information, in compliance

                 with 45 CFR §164.530(c).

F. Northwood’s Actions Fail to Comply with FTC Guidelines

      44.   The Federal Trade Commission (“FTC”) has promulgated numerous

guides for businesses which highlight the importance of implementing reasonable




                                       20
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19       PageID.21   Page 21 of 56



data security practices. According to the FTC, the need for data security should be

factored into all business decision-making.20

        45.    In 2016, the FTC updated its publication, Protecting Personal

Information: A Guide for Business, which established cyber-security guidelines for

businesses.21 The guidelines note that businesses should protect the personal

customer information that they keep; properly dispose of personal information that is

no longer needed; encrypt information stored on computer networks; understand

their network’s vulnerabilities; and implement policies to correct any security

problems. The guidelines also recommend that businesses use an intrusion detection

system to expose a breach as soon as it occurs; monitor all incoming traffic for

activity indicating someone is attempting to hack the system; watch for large

amounts of data being transmitted from the system; and have a response plan ready

in the event of a breach.

        46.    The FTC further recommends that companies not maintain PII longer

than is needed for authorization of a transaction; limit access to sensitive data;

require complex passwords to be used on networks; use industry-tested methods for



20
     Federal Trade Commission, Start With Security, available at
     https://www.ftc.gov/system/files/documents/plain-language/pdf0205-
     startwithsecurity.pdf.
21
     Federal Trade Commission, Protecting Personal Information: A Guide for
     Business, available at https://www.ftc.gov/system/files/documents/plain-
     language/pdf-0136_proteting-personal-information.pdf.

                                          21
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19        PageID.22   Page 22 of 56



security; monitor for suspicious activity on the network; and verify that third-party

service providers have implemented reasonable security measures.22

         47.   The FTC has brought enforcement actions against businesses for failing

to adequately and reasonably protect customer data, treating the failure to employ

reasonable and appropriate measures to protect against unauthorized access to

confidential consumer data as an unfair act or practice prohibited by Section 5 of the

Federal Trade Commission Act (“FTCA”), 15 U.S.C. § 45. Orders resulting from

these actions further clarify the measures businesses must take to meet their data

security obligations.

         48.   Northwood failed to properly implement basic data security practices.

Northwood’s failure to employ reasonable and appropriate measures to protect

against unauthorized access to patient PII constitutes an unfair act or practice

prohibited by Section 5 of the FTC Act, 15 U.S.C. § 45.

         49.   Northwood was at all times fully aware of its obligation to protect the

PII of patients because of its position as a trusted healthcare provider. Northwood

was also aware of the significant repercussions that would result from its failure to

do so.




22
     FTC, Start With Security, supra note 19.


                                           22
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19       PageID.23    Page 23 of 56




G. Northwood Fails to Comply with Industry Standards

      50.   Data exfiltrated from healthcare providers continues to be a high value

target among cybercriminals. In 2017, the U.S. healthcare sector experienced over

330 data breaches, a number which continued to grow in 2018 (363 breaches).23 The

costs of healthcare data breaches are among the highest across all industries, topping

$380 per stolen record in 2017 as compared to the global average of $141 per record.

Id. As a result, both the government and private sector have developed industry best

standards to address this growing problem.

      51.   The Department of Health and Human Services’ Office for Civil Rights

(“DHHS”) notes that “[w]hile all organizations need to implement policies,

procedures, and technical solutions to make it harder for hackers to gain access to

their systems and data, this is especially important in the healthcare industry.

Hackers are actively targeting healthcare organizations as they store large quantities

of highly sensitive and valuable data.”24         DHHS highlights several basic

cybersecurity safeguards that can be implemented to improve cyber resilience which

require a relatively small financial investment, yet can have a major impact on an

23
        https://www.ntiva.com/blog/10-cybersecurity-best-practices-for-the-healthcare-
industry; Identity Theft Resource Center, 2018 End of Year Data Brach Report,
https://www.idtheftcenter.org/wp-content/uploads/2019/02/ITRC_2018-End-of-Year-
Aftermath_FINAL_V2_combinedWEB.pdf
24
  HIPAA Journal, Cybersecurity Best Practices for Healthcare Organizations,
https://www.hipaajournal.com/important-cybersecurity-best-practices-for-healthcare
-organizations/
                                         23
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19        PageID.24    Page 24 of 56



organization’s cybersecurity posture including: (a) the proper encryption of PII;

(b) education and training healthcare employees on how to identify social

engineering attacks; (c) reviewing audit logs regularly in order to identify attempts

by unauthorized individuals to gain access to PII/PHI before they result in a data

breach; and (d) correct the configuration of software and network devices.

      52.    Private cyber security firms have also identified the healthcare sector as

being particularly vulnerable to cyber-attacks, both because of the of value of the PII

that it maintains and because, as an industry, it has been slow to adapt and respond

to cybersecurity threats.25 They too have promulgated similar best practices for

bolstering cyber security and protecting against the unauthorized disclosure of PII.

      53.    Despite the abundance and availability of information regarding

cybersecurity best practices for the healthcare industry, Northwood chose to ignore

them. Only after the Data Breach did Northwood            institute and fortify some

protections that should have already been in place to prevent incidents such as the

Data Breach including: (1) “mandatory password resets for all employee email

accounts and notified employees to be on the lookout for suspicious emails;”



25
  See e.g., https://www.ntiva.com/blog/10-cybersecurity-best-practices-for-the-
healthcare-industry; https://resources.infosecinstitute.com/category/healthcare-
information-security/is-best-practices-for-healthcare/10-best-practices-for-
healthcare-security/#gref.


                                          24
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19           PageID.25   Page 25 of 56



(2) “additional technical safeguards on our email system;” and (3) “training and

education for our employees in order to prevent similar future incidents.”26

         54.   Each of these preventative measures have long been cornerstones in

industry best practices and should have been implements before the Data Breach, not

afterwards. These best practices were known, or should have been known by

Northwood, whose failure to heed and properly implement them directly led to the

Data Breach and the unlawful exposure of PII.

H. Plaintiff and Class Members Suffered Damages

         55.   The ramifications of Defendant’s failure to keep Patients’ PII secure are

long lasting and severe. Once PII is stolen, fraudulent use of that information and

damage to victims may continue for years. Consumer victims of data breaches are

more likely to become victims of identity fraud.27

         56.   The PII belonging to Plaintiff and Class Members is private, sensitive

in nature, and was left inadequately protected by Defendants who did not obtain

Plaintiff’s or Class Members’ consent to disclose such PII to any other person as

required by applicable law and industry standards.



26
     https://northwoodinc.com/notice-of-data-privacy-event.

27
     2014 LexisNexis True Cost of Fraud Study,
     https://www.lexisnexis.com/risk/downloads/|assets/true-cost-fraud-2014.pdf.


                                           25
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19         PageID.26    Page 26 of 56



      57.      The Data Breach was a direct and proximate result of Northwood’s

failure to: (a) properly safeguard and protect Plaintiff’s and Class Members’ PII

from unauthorized access, use, and disclosure, as required by various state and

federal regulations, industry practices, and common law; (b) establish and

implement appropriate administrative, technical, and physical safeguards to ensure

the security and confidentiality of Plaintiff’s and Class Members’ PII; and (c) protect

against reasonably foreseeable threats to the security or integrity of such

information.

      58.      Defendant had the resources necessary to prevent the Breach, but

neglected to adequately invest in data security measures, despite its obligation to

protect Patient data.

      59.      Had Defendant remedied the deficiencies in its data security systems

and adopted security measures recommended by experts in the field, they would

have prevented the intrusions into their systems and, ultimately, the theft of PII.

      60.      As a direct and proximate result of Defendant’s wrongful actions and

inactions, Plaintiff and Class Members have been placed at an imminent, immediate,

and continuing increased risk of harm from identity theft and fraud, requiring them

to take the time which they otherwise would have dedicated to other life demands

such as work and family in an effort to mitigate the actual and potential impact of

the Data Breach on their lives. The U.S. Department of Justice’s Bureau of Justice


                                           26
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19       PageID.27    Page 27 of 56



Statistics found that “among victims who had personal information used for

fraudulent purposes, 29% spent a month or more resolving problems” and that

“resolving the problems caused by identity theft [could] take more than a year for

some victims.”28

      61.    To date, Northwood has merely offered “access to complimentary

credit monitoring services.”29 The offer, however, is wholly inadequate as it fails to

provide for the fact that victims of data breaches and other unauthorized disclosures

commonly face multiple years of ongoing identity theft and it entirely fails to

provide any compensation for the unauthorized release and disclosure of Plaintiff’s

and Class Members’ PII.

      62.    Furthermore, Defendant’s credit monitoring offer to Plaintiff and Class

Members squarely places the burden on Plaintiff and Class Members, rather than on

the Defendant, to investigate and protect themselves from Defendant’s tortious acts

resulting in the Data Breach. Rather than automatically enrolling Plaintiff and Class

Members in credit monitoring services upon discovery of the breach, Defendant

merely sent instructions “offering” the services to affected patients recommending

they sign up for the services.

28
  U.S. Department of Justice, Office of Justice Programs Bureau of Justice
Statistics, Victims of Identity Theft, 2012, December 2013 available at
https://www.bjs.gov/content/pub/pdf/vit12.pdf (last visited April 19,2019).
29
  https://www.prnewswire.com/news-releases/northwood-inc-provides-notice-of-
data-security-incident-300884252.html
                                         27
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19      PageID.28   Page 28 of 56



      63.    As a result of the Defendant’s failures to prevent the Data Breach,

Plaintiff and Class Members have suffered, will suffer, or are at increased risk of

suffering:

               a. The compromise, publication, theft and/or unauthorized use of

                  their PII;

               b. Out-of-pocket costs associated with the prevention, detection,

                  recovery and remediation from identity theft or fraud;

               c. Lost opportunity costs and lost wages associated with efforts

                  expended and the loss of productivity from addressing and

                  attempting to mitigate the actual and future consequences of the

                  Data Breach, including but not limited to efforts spent

                  researching how to prevent, detect, contest and recover from

                  identity theft and fraud;

               d. The continued risk to their PII, which remains in the possession

                  of Defendant and is subject to further breaches so long as

                  Defendant fails to undertake appropriate measures to protect the

                  PII in their possession; and

               e. Current and future costs in terms of time, effort and money that

                  will be expended to prevent, detect, contest, remediate and repair




                                         28
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19         PageID.29    Page 29 of 56



                    the impact of the Data Breach for the remainder of the lives of

                    Plaintiff and Class Members.

      64.    In addition to a remedy for the economic harm, Plaintiff and the Class

maintain an undeniable interest in ensuring that their PII is secure, remains secure,

and is not subject to further misappropriation and theft.

I. Defendant’s Delay in Identifying & Reporting the Data Breach Caused
   Additional Harm

      65.    It is axiomatic that “[t]he quicker a financial institution, credit card

issuer, wireless carrier or other service provider is notified that fraud has occurred on

an account, the sooner these organizations can act to limit the damage. Early

notification can also help limit the liability of a victim in some cases, as well as

allow more time for law enforcement to catch the fraudsters in the act.”30

      66.    Indeed, once a data breach has occurred, “[o]ne thing that does matter is

hearing about a data breach quickly. That alerts consumers to keep a tight watch on

credit card bills and suspicious emails. It can prompt them to change passwords and

freeze credit reports. And notifying officials can help them catch cybercriminals and

warn other businesses of emerging dangers. If consumers don’t know about a breach


30
   Identity Fraud Hits Record High with 15.4 Million U.S. Victims in 2016, Up 16
Percent According to New Javelin Strategy & Research Study, Business Wire¸
https://www.businesswire.com/news/home/20170201005166/en/Identity-Fraud-Hits-
Record-High-15.4-Million.


                                           29
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19         PageID.30    Page 30 of 56



because it wasn’t reported, they can’t take action to protect themselves” (internal

citations omitted).31

      67.      Although the Data Breach occurred on May 3, 2019, and was

discovered three days later, Northwood took more thantwo months to notify affected

patients, depriving them of the ability to promptly mitigate potential adverse

consequences resulting from the Data Breach.

      68.      As a result of Northwood’s delay in detecting and notifying consumers

of the Data Breach, the risk of fraud for Plaintiff and Class Members has been driven

even higher.

                          CLASS ACTION ALLEGATIONS

      69.      Plaintiff seeks relief on behalf of herself and as representatives of all

others who are similarly situated. Pursuant to Fed. R. Civ. P. Rule 23(a), (b)(2),

(b)(3) and (c)(4), Plaintiff seeks certification of a Nationwide class defined as

follows:

      All persons whose PII was compromised as a result of the Data Breach
      announced by Northwood on July 12, 2019 (the “Class”).

      70.      Plaintiff also seeks certification of a Michigan state-wide sub-class

defined as follows:


31
   Consumer Reports, The Data Breach Next Door Security breaches don't just hit
giants like Equifax and Marriott. Breaches at small companies put consumers at risk,
too, January 31, 2019, https://www.consumerreports.org/data-theft/the-data-breach-
next-door/
                                           30
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19         PageID.31   Page 31 of 56



       All persons who reside in the state of Michigan whose PII was
       compromised as a result of the Data Breach announced by Northwood
       on July 12, 2019 (the “Class”).

       71.   Excluded from the Class are Northwood and any of its affiliates,

 parents or subsidiaries; all persons who make a timely election to be excluded from

 the Class; government entities; and the judges to whom this case is assigned, their

 immediate families, and court staff.

       72.    Plaintiff hereby reserves the right to amend or modify the class

 definitions with greater specificity or division after having had an opportunity to

 conduct discovery.

       73.   The proposed Class meets the criteria for certification under Rule 23(a),

 (b)(2), (b)(3) and (c)(4).

       74.   Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1),

 the members of the Class are so numerous and geographically dispersed that the

 joinder of all members is impractical. The Data Breach implicates 15,027 current

 and former Northwood patients. Northwood has physical and email addresses for

 Class members who therefore may be notified of the pendency of this action by

 recognized, Court-approved notice dissemination methods, which may include U.S.

 mail, electronic mail, internet postings, and/or published notice.

       75.   Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). Consistent with

 Rule 23(a)(2) and with 23(b)(3)’s predominance requirement, this action involves


                                           31
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19       PageID.32   Page 32 of 56



 common questions of law and fact that predominate over any questions affecting

 individual Class members. The common questions include:

               a. Whether Northwood had a duty to protect patient PII;

               b. Whether Northwood knew or should have known of the

                  susceptibility of its systems to a data breach;

               c. Whether Northwood’s security measures to protect its systems

                  were reasonable in light of best practices recommended by data

                  security experts;

               d. Whether Northwood was negligent in failing to implement

                  reasonable and adequate security procedures and practices;

               e. Whether Northwood’s failure to implement adequate data

                  security measures allowed the breach of its data systems to occur;

               f. Whether Northwood’s conduct, including its failure to act,

                  resulted in or was the proximate cause of the breach of its

                  systems, resulting in the unlawful exposure of the Plaintiff’s and

                  Class Members’ PII;

               g. Whether Plaintiff and Class Members were injured and suffered

                  damages or other losses because of Northwood’s failure to

                  reasonably protect its systems and data network; and,

               h. Whether Plaintiff and Class members are entitled to relief.


                                         32
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19          PageID.33    Page 33 of 56



      76.    Typicality. Fed. R. Civ. P. 23(a)(3). Consistent with Rule 23(a)(3),

 Plaintiff’s claims are typical of those of other Class members. Plaintiff was a

 Northwood patient whose PII was exposed in the Data Breach. Plaintiff’s damages

 and injuries are akin to other Class Members, and Plaintiff seeks relief consistent

 with the relief sought by the Class.

      77.    Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4),

 Plaintiff is an adequate representative of the Class because Plaintiff is a member of

 the Class he seeks to represent; is committed to pursuing this matter against

 Northwood to obtain relief for the Class; and has no conflicts of interest with the

 Class. Moreover, Plaintiff’s Counsel are competent and experienced in litigating

 class actions, including privacy litigation of this kind. Plaintiff intends to vigorously

 prosecute this case and will fairly and adequately protect the Class’s interests.

      78.    Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a

 class action is superior to any other available means for the fair and efficient

 adjudication of this controversy, and no unusual difficulties are likely to be

 encountered in the management of this class action. The quintessential purpose of

 the class action mechanism is to permit litigation against wrongdoers even when

 damages to an individual plaintiff may not be sufficient to justify individual

 litigation. Here, the damages suffered by Plaintiff and the Class are relatively small

 compared to the burden and expense required to individually litigate their claims


                                           33
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19          PageID.34    Page 34 of 56



 against Northwood, and thus, individual litigation to redress Northwood’s wrongful

 conduct would be impracticable. Individual litigation by each Class member would

 also strain the court system. Individual litigation creates the potential for

 inconsistent or contradictory judgments and increases the delay and expense to all

 parties and the court system. By contrast, the class action device presents far fewer

 management difficulties and provides the benefits of a single adjudication,

 economies of scale, and comprehensive supervision by a single court.

      79.    Injunctive and Declaratory Relief. Class certification is also

 appropriate under Rule 23(b)(2) and (c). Defendant, through its uniform conduct,

 acted or refused to act on grounds generally applicable to the Class as a whole,

 making injunctive and declaratory relief appropriate to the Class as a whole.

      80.    Likewise, particular issues under Rule 23(c)(4) are appropriate for

 certification because such claims present only particular, common issues, the

 resolution of which would advance the disposition of this matter and the parties’

 interests therein. Such particular issues include, but are not limited to:

                 a. Whether Northwood failed to timely notify the public of the Data

                    Breach;

                 b. Whether Northwood owed a legal duty to Plaintiff and the Class

                    to exercise due care in collecting, storing, and safeguarding their

                    PII;


                                           34
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19     PageID.35   Page 35 of 56



                c. Whether Northwood’s security measures to protect its data

                   systems were reasonable in light of best practices recommended

                   by data security experts;

                d. Whether Defendant’s failure to institute adequate protective

                   security measures amounted to negligence;

                e. Whether Defendant failed to take commercially reasonable steps

                   to safeguard patient PII;

                f. Whether adherence to FTC data security recommendations, and

                   measures recommended by data security experts would have

                   reasonably prevented the data breach; and

                g. Whether Northwood filed to comply with its obligations under

                   HIPAA.

      81.   Finally, all members of the proposed Classes are readily ascertainable.

 Northwood has access to patient names and addresses affected by the Data Breach.

 Using this information, Class members can be identified and ascertained for the

 purpose of providing notice.




                                          35
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19         PageID.36    Page 36 of 56



                             FIRST CAUSE OF ACTION
                                  NEGLIGENCE

       82.    Plaintiff restates and realleges paragraphs 1 through 81 above as if fully

 set forth herein.

       83.    As a condition of receiving services, Plaintiff and Class Members were

 obligated to provide Northwood directly, or through their respective insurance

 carriers, with their PII.

       84.    Plaintiff and the Class Members entrusted their PII to Northwood with

the understanding that Northwood would safeguard their information.

       85.    Defendant had full knowledge of the sensitivity of the PII and the types

of harm that Plaintiff and Class Members could and would suffer if the PII were

wrongfully disclosed.

       86.    Defendant had a duty to exercise reasonable care in safeguarding,

securing and protecting such information from being compromised, lost, stolen,

misused, and/or disclosed to unauthorized parties. This duty includes, among other

things, designing, maintaining and testing the Defendants’ security protocols to

ensure that PII in its possession was adequately secured and protected and that

employees tasked with maintaining such information were adequately training on

cyber security measures regarding the security of such information.

       87.    Plaintiff and the Class Members were the foreseeable and probable

victims of any inadequate security practices and procedures. Defendant knew of or

                                           36
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19         PageID.37   Page 37 of 56



should have known of the inherent risks in collecting and storing the PII of Plaintiff

and the Class, the critical importance of providing adequate security of that PII, the

current cyber scams being perpetrated and that it had inadequate employee training

and education and IT security protocols in place to secure the PII of Plaintiff and the

Class.

         88.   Defendant’s own conduct created a foreseeable risk of harm to Plaintiff

and Class Members. Defendant’s misconduct included, but was not limited to, its

failure to take the steps and opportunities to prevent the Data Breach as set forth

herein. Defendant’s misconduct also included its decision not to comply with

HIPAA and industry standards for the safekeeping and encrypted authorized

disclosure of the PII of Plaintiff and Class Members.

         89.   Plaintiff and the Class Members had no ability to protect their PII that

was in Northwood’s possession.

         90.   Defendants were in a position to protect against the harm suffered by

Plaintiff and Class Members as a result of the Data Breach.

         91.   Defendant had a duty to put proper procedures in place in order to

prevent the unauthorized dissemination Plaintiff and Class Members’ PII.

         92.   Defendant has admitted that Plaintiff’s and Class Members’ PII was

wrongfully disclosed to unauthorized third persons as a result of the Data Breach.




                                           37
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19          PageID.38   Page 38 of 56



      93.    Defendant, through its actions and/or omissions, unlawfully breached

its duty to Plaintiff and Class Members by failing to exercise reasonable care in

protecting and safeguarding the Plaintiff’s and Class Members’ PII while it was

within the Northwood’s possession or control.

      94.    Defendant improperly and inadequately safeguarded Plaintiff’s and

Class Members’ PII in deviation of standard industry rules, regulations and practices

at the time of the Data Breach.

      95.     Defendant, through its actions and/or omissions, unlawfully breached

its duty to Plaintiff and Class Members by failing to have appropriate procedures in

place to detect and prevent dissemination of its patients’ PII.

      96.    Defendant, through its actions and/or omissions, unlawfully breached

its duty to adequately disclose to Plaintiff and Class Members the existence, and

scope of the Data Breach.

      97.    But for Defendant’s wrongful and negligent breach of duties owed to

Plaintiff and Class Members, Plaintiff’s and Class Members’ PII would not have

been compromised.

      98.    There is a temporal and close causal connection between Defendant’s

failure to implement security measures to protect the PII and the harm suffered, or

risk of imminent harm suffered by Plaintiff and the Class.




                                           38
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19        PageID.39    Page 39 of 56



      99.    As a result of Defendant’s negligence, Plaintiff and the Class Members

have suffered and will continue to suffer damages and injury including, but not

limited to: out-of-pocket expenses associated with procuring robust identity

protection and restoration services; increased risk of future identity theft and fraud,

the costs associated therewith; time spent monitoring, addressing and correcting the

current and future consequences of the Data Breach; and the necessity to engage

legal counsel and incur attorneys’ fees, costs and expenses.

                          SECOND CAUSE OF ACTION
                             NEGLIGENCE PER SE

      100.     Plaintiff restates and realleges Paragraphs 1 through 81 above as if

fully set forth herein.

      101. Violation of statute which establishes a duty to take precautions to

protect a particular class of persons from a particular injury or type of injury may

constitute negligence per se.

      102. Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting

commerce,” including, as interpreted and enforced by the FTC, the unfair act or

practice by businesses, such as Northwood, of failing to use reasonable measures to

protect PII. The FTC publications and orders described above also form part of the

basis of Defendant’s duty in this regard.

      103. Northwood violated Section 5 of the FTC Act by failing to use

reasonable measures to protect patient PII and not complying with applicable

                                            39
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19          PageID.40   Page 40 of 56



industry standards, as described in detail herein.           Northwood’s conduct was

particularly unreasonable given the nature and amount of PII it obtained and stored,

and the foreseeable consequences of a data breach including, specifically, the

damages that would result to Plaintiff and Class Members.

      104. Plaintiff and Class Members are within the class of persons that the

FTC Act was intended to protect.

      105. The harm that occurred as a result of the Data Breach is the type of

harm the FTC Act was intended to guard against.                The FTC has pursued

enforcement actions against businesses, which, as a result of their failure to employ

reasonable data security measures and avoid unfair and deceptive practices, caused

the same harm as that suffered by Plaintiff and the Class.

      106. Based upon the conduct alleged herein, Northwood’s violation of

Section 5 of the FTC Act constitutes negligence per se.

      107. As a direct and proximate result of Northwood’s negligence per se,

Plaintiff and the Class have suffered, and continue to suffer, injuries and damages

arising from the Data Breach including, but not limited to: damages from lost time

and effort to mitigate the actual and potential impact of the Data Breach on their

lives, including, inter alia, by placing “freezes” and “alerts” with credit reporting

agencies, contacting their financial institutions, closing or modifying financial and

medical accounts, closely reviewing and monitoring their credit reports and various


                                          40
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19        PageID.41   Page 41 of 56



accounts for unauthorized activity, and filing police reports, and damages from

identity theft, which may take months if not years to discover and detect.

      108. Additionally, as a direct and proximate result of Northwood’s

negligence per se, Plaintiff and Class Members have suffered and will suffer the

continued risks of exposure of their PII, which remains in Northwood’s possession

and is subject to further unauthorized disclosures so long as Northwood fail to

undertake appropriate and adequate measures to protect the PII in its continued

possession.

                           THIRD CAUSE OF ACTION
                            INVASION OF PRIVACY

      109. Plaintiff restates and realleges paragraphs 1 through 81 above as if fully

set forth herein.

      110. Plaintiff and Class Members had a legitimate expectation of privacy

with respect to their PII and were accordingly entitled to the protection of this

information against disclosure to unauthorized third parties.

      111. Defendant owed a duty to patients in its network, including Plaintiff

and Class Members, to keep their PII confidential.

      112. The unauthorized release of PII, especially the type related to personal

health information, is highly offensive to a reasonable person.

      113. The intrusion was into a place or thing, which was private and is

entitled to be private. Plaintiff and Class Members disclosed their PII to Defendant

                                          41
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19         PageID.42    Page 42 of 56



as part of their use of Northwood’s services, but privately, with the intention that the

PII would be kept confidential and protected from unauthorized disclosure. Plaintiff

and Class Members were reasonable in their belief that such information would be

kept private and would not be disclosed without their authorization.

      114. The Data Breach constitutes an intentional interference with Plaintiff

and Class Members’ interest in solitude or seclusion, either as to their persons or as

to their private affairs or concerns, of a kind that would be highly offensive to a

reasonable person.

      115. Defendant acted with a knowing state of mind when they permitted the

Data Breach because it knew its information security practices were inadequate.

      116. Acting with knowledge, Northwood had notice and knew that its

inadequate cybersecurity practices would cause injury to Plaintiff and Class

Members.

      117. As a proximate result of Defendant’s acts and omissions, Plaintiff’s and

Class Members’ PII was disclosed to and used by third parties without authorization,

causing Plaintiff and Class Members to suffer damages.

      118. Unless and until enjoined, and restrained by order of this Court,

Defendant’s wrongful conduct will continue to cause great and irreparable injury to

Plaintiff and Class Members in that the PII maintained by Defendant can be viewed,

distributed, and used by unauthorized persons.


                                          42
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19       PageID.43    Page 43 of 56



      119. Plaintiff and Class Members have no adequate remedy at law for the

injuries in that a judgment for monetary damages will not end the invasion of

privacy for Plaintiff and the Class.

                        FOURTH CAUSE OF ACTION
                      BREACH OF IMPLIED CONTRACT

      120. Plaintiff restates and realleges paragraphs 1 through 81 above as if fully

set forth herein.

      121. Plaintiff and Class Members were required to provide their PII,

including their names, addresses, dates of birth, Social Security numbers, driver’s

license numbers and various health related information to Defendant as a condition

of their use of Defendant’s services.

      122. Plaintiff and Class Members paid money, or money was paid on their

behalf, to Defendant in exchange for services, along with Defendant’s promise to

protect their health information and other PII from unauthorized disclosure.

      123. In their written privacy policies, Northwood expressly promised

Plaintiff and Class Members that they would only disclose protected health

information and other PII under certain circumstances, none of which relate to the

Data Breach.

      124. Northwood promised to comply with HIPAA standards and to make

sure that Plaintiff’s and Class Members’ health information and other PII would

remain protected.

                                         43
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19       PageID.44    Page 44 of 56



      125. Implicit in the agreement between Plaintiff and Class Members and the

Defendant to provide protected health information and other PII, was the latter’s

obligation to: (a) use such PII for business purposes only, (b) take reasonable steps

to safeguard that PII, (c) to prevent unauthorized disclosures of the PII, (d) to

provide Plaintiff and Class Members with prompt and sufficient notice of any and all

unauthorized access and/or theft of their PII, (e) to reasonably safeguard and protect

the PII of Plaintiff and Class Members from unauthorized disclosure or uses, (f) to

retain the PII only under conditions that kept such information secure and

confidential.

      126. Without such implied contracts, Plaintiff and Class Members would not

have provided their PII to Defendant.

      127. Plaintiff and Class Members fully performed their obligations under the

implied contract with Defendant, however, Defendant did not.

      128. Defendant breached the implied contracts with Plaintiff and Class

Members by failing to:

                a. reasonably safeguard and protect Plaintiff and Class Members’

                   PII, which was compromised as a result of the Data Breach.

                b. comply with their promise to abide by HIPAA.




                                         44
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19      PageID.45    Page 45 of 56



              c. ensure the confidentiality and integrity of electronic protected

                 health information Defendant created, received, maintained, and

                 transmitted in violation of 45 C.F.R. § 164.306(a)(1).

              d. implement technical policies and procedures for electronic

                 information systems that maintain electronic protected health

                 information to allow access only to those persons or software

                 programs that have been granted access rights in violation of 45

                 C.F.R. § 164.312(a)(1).

              e. implement policies and procedures to prevent, detect, contain,

                 and correct security violations in violation of 45 C.F.R. §

                 164.308(a)(1).

              f. identify and respond to suspected or known security incidents;

                 mitigate, to the extent practicable, harmful effects of security

                 incidents that are known to the covered entity in violation of 45

                 C.F.R. § 164.308(a)(6)(ii).

              g. to protect against any reasonably anticipated threats or hazards to

                 the security or integrity of electronic protected health information

                 in violation of 45 C.F.R. § 164.306(a)(2).




                                       45
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19         PageID.46   Page 46 of 56



                           FIFTH CAUSE OF ACTION
                            UNJUST ENRICHMENT

      129. Plaintiff restates and realleges paragraphs 1 through 81 above as if fully

set forth herein.

      130. Plaintiff and Class Members conferred a monetary benefit on

Defendant. Specifically, they purchased goods and services from Defendant and in

so doing provided Defendant with their PII. In exchange, Plaintiff and Class

Members should have received from Defendant the goods and services that were the

subject of the transaction and have their PII protected with adequate data security.

      131. Defendant knew that Plaintiff and Class Members conferred a benefit

which Defendant accepted. Defendant profited from these transactions and used the

PII of Plaintiff and Class Members for business purposes.

      132. The amounts Plaintiff and Class Members paid for goods and services

were used, in part, to pay for use of Defendant’s network and the administrative

costs of data management and security.

      133. Under the principles of equity and good conscience, Defendant should

not be permitted to retain the money belonging to Plaintiff and Class Members,

because Defendant failed to implement appropriate data management and security

measures that are mandated by industry standards.




                                          46
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19         PageID.47    Page 47 of 56



      134. Defendant failed to secure Plaintiff’s and Class Members’ PII and,

therefore, did not provide full compensation for the benefit Plaintiff and Class

Members provided.

      135. Defendant acquired the PII through inequitable means in that it failed to

disclose the inadequate security practices previously alleged.

      136. If Plaintiff and Class Members knew that Defendant had not secured

their PII, they would not have agreed to Defendant’s services.

      137. Plaintiff and Class Members have no adequate remedy at law.

      138. As a direct and proximate result of Defendant’s conduct, Plaintiff and

Class Members have suffered and will suffer injury, including but not limited to: (i)

actual identity theft; (ii) the compromise, publication, and/or theft of their PII; (iii)

out-of-pocket expenses associated with the prevention, detection, and recovery from

identity theft, and/or unauthorized use of their PII; (iv) lost opportunity costs

associated with effort expended and the loss of productivity addressing and

attempting to mitigate the actual and future consequences of the Data Breach,

including but not limited to efforts spent researching how to prevent, detect, contest,

and recover from identity theft; (v) the continued risk to their PII, which remains in

Defendant’s possession and is subject to further unauthorized disclosures so long as

Defendant fails to undertake appropriate and adequate measures to protect PII in

their continued possession; and (vi) future costs in terms of time, effort, and money


                                           47
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19         PageID.48    Page 48 of 56



that will be expended to prevent, detect, contest, and repair the impact of the PII

compromised as a result of the Data Breach for the remainder of the lives of Plaintiff

and Class Members.

      139. As a direct and proximate result of Defendant’s conduct, Plaintiff and

Class Members have suffered and will continue to suffer other forms of injury

and/or harm.

      140. Defendant should be compelled to disgorge into a common fund or

constructive trust, for the benefit of Plaintiff and Class Members, proceeds that they

unjustly received from them. In the alternative, Defendant should be compelled to

refund the amounts that Plaintiff and Class Members overpaid for Defendant’s

services.

                          SIXTH CAUSE OF ACTION
                        BREACH OF FIDUCIARY DUTY

      141. Plaintiff restates and realleges paragraphs 1 through 81 above as if fully

set forth herein.

      142. In light of their special relationship, Defendant has become the guardian

of Plaintiff and Class Member’s PII. Defendant has become a fiduciary, created by

its undertaking and guardianship of patient PII, to act primarily for the benefit of its

patients, including Plaintiff and Class Members. This duty included the obligation to

safeguard Plaintiff and Class Member PII and to timely notify them in the event of a

data breach.

                                          48
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19       PageID.49    Page 49 of 56



      143. Defendant has a fiduciary duty to act for the benefit of Plaintiff and

Class Members upon matters within the scope of its relationship. Defendant

breached its fiduciary duties owed to Plaintiff and Class Members by failing to:

                a. properly encrypt and otherwise protect the integrity of the

                   system containing Plaintiff’s and Class Members’ protected

                   health information and other PII;

                b. timely notify and/or warn Plaintiff and Class Members of the

                   Data Breach.

                c. ensure the confidentiality and integrity of electronic protected

                   health information Defendants created, received, maintained, and

                   transmitted, in violation of 45 C.F.R. § 164.306(a)(1);

                d. implement technical policies and procedures to limit access to

                   only those persons or software programs that have been granted

                   access rights in violation of 45 C.F.R. § 164.312(a)(1);

                e. implement policies and procedures to prevent, detect, contain,

                   and correct security violations, in violation of 45 C.F.R. §

                   164.308(a)(1);

                f. to identify and respond to suspected or known security incidents;

                   mitigate, to the extent practicable, harmful effects of security




                                         49
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19      PageID.50    Page 50 of 56



                 incidents that are known to the covered entity in violation of 45

                 C.F.R. § 164.308(a)(6)(ii);

              g. to protect against any reasonably-anticipated threats or hazards to

                 the security or integrity of electronic protected health information

                 in violation of 45 C.F.R. § 164.306(a)(2);

              h. to protect against any reasonably anticipated uses or disclosures

                 of electronic protected health information that are not permitted

                 under the privacy rules regarding individually identifiable health

                 information in violation of 45 C.F.R. § 164.306(a)(3);

              i. ensure compliance with the HIPAA security standard rules by

                 their workforce in violation of 45 C.F.R. § 164.306(a)(94).

              j. improperly using and disclosing protected health information that

                 is and remains accessible to unauthorized persons in violation of

                 45 C.F.R. § 164.502, et seq.;

              k. effectively train all members of their workforce (including

                 independent contractors) on the policies and procedures with

                 respect to protected health information as necessary and

                 appropriate for the members of their workforce to carry out their

                 functions and to maintain security of protected health information




                                       50
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19        PageID.51    Page 51 of 56



                   in violation of 45 C.F.R. § 164.530(b) and 45 C.F.R. §

                   164.308(a)(5).

                l. design, implement, and enforce policies and procedures

                   establishing physical and administrative safeguards to reasonably

                   safeguard protected health information, in compliance with 45

                   C.F.R. § 164.530(c).

                m. otherwise failing to safeguard Plaintiff’s and Class Members’ PII.

      144. As a direct and proximate result of Defendant’s breaches of its fiduciary

duties, Plaintiff and Class Members have suffered and will suffer injury, including

but not limited to: (i) actual identity theft; (ii) the compromise, publication, and/or

theft of their PII; (iii) out-of-pocket expenses associated with the prevention,

detection, and recovery from identity theft and/or unauthorized use of their PII; (iv)

lost opportunity costs associated with effort expended and the loss of productivity

addressing and attempting to mitigate the actual and future consequences of the Data

Breach, including but not limited to efforts spent researching how to prevent, detect,

contest, and recover from identity theft; (v) the continued risk to their PII, which

remains in Defendant’s possession and is subject to further unauthorized disclosures

so long as Defendant fails to undertake appropriate and adequate measures to protect

Patient PII in their continued possession; and (vi) future costs in terms of time,

effort, and money that will be expended to prevent, detect, contest, and repair the


                                          51
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19         PageID.52   Page 52 of 56



impact of the PII compromised as a result of the Data Breach for the remainder of

the lives of Plaintiff and Class Members.

      145. As a direct and proximate result of Defendant’s breach of its fiduciary

duty, Plaintiff and Class Members have suffered and will continue to suffer other

forms of injury and/or harm, and other economic and non-economic losses.

                          SEVENTH CAUSE OF ACTION
                    MICHIGAN CONSUMER PROTECTION ACT,
                      Mich. Comp. Laws Ann. §§ 445.903, et seq.
                        (Asserted by the Michigan Subclass)

      146. Plaintiff restates and realleges paragraphs 1 through 81 above as if fully

set forth herein.

      147. Northwood, operating in Michigan, engaged in unfair, unconscionable,

and deceptive methods, acts, and practices in the conduct of trade and commerce,

including representing that its good and services had characteristics that they did not,

representing that its goods and services were of a particular standard when they were

not, and advertising its goods and services with intent not to dispose of them as

advertised, in violation of Mich. Comp. Laws Ann. § 445.903(1). This includes but

is not limited to the following:

                    a. Failing to enact adequate privacy and security measures to

                      protect Michigan Subclass Members’ Personal Information from

                      unauthorized disclosure, release, data breaches, and theft, which

                      was a direct and proximate cause of the Data Breach;

                                            52
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19      PageID.53   Page 53 of 56



              b. Failing to take proper action following known security risks and

                 prior cybersecurity incidents, which was a direct and proximate

                 cause of the Data Breach;

              c. Knowingly and fraudulently misrepresenting that it would

                 maintain adequate data privacy and security practices and

                 procedures to safeguard Michigan Subclass Members’ Personal

                 Information from unauthorized disclosure, release, data breaches,

                 and theft;

              d. Omitting, suppressing, and concealing the material fact of the

                 inadequacy of its privacy and security protections for Michigan

                 Subclass Members’ PII;

              e. Knowingly and fraudulently misrepresenting that it would

                 comply with the requirements of relevant federal and state laws

                 pertaining to the privacy and security of Michigan Subclass

                 Members’ PII;

              f. Failing to maintain the privacy and security of Michigan Subclass

                 Members’ Personal Information, in violation of duties imposed

                 by applicable federal and state laws;




                                       53
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19         PageID.54    Page 54 of 56



                 g. Failing to disclose the Data Breach to Michigan Subclass

                    Members in a timely and accurate manner, in violation of the

                    duties imposed by Mich. Comp. Laws Ann. § 445.72(1).

      148. As a direct and proximate result of these practices, Michigan Subclass

Members suffered injuries to legally protected interests, as described above,

including but not limited to their legally protected interest in the confidentiality and

privacy of their Personal Information, time and expenses related to monitoring their

financial accounts for fraudulent activity, an increased, imminent risk of fraud and

identity theft, and loss of value of their PII.

      149. The above unfair and deceptive practices and acts by Northwood were

immoral, unethical, oppressive, and unscrupulous. These acts caused substantial

injury to Plaintiff and Michigan Subclass Members that they could not reasonably

avoid; this substantial injury outweighed any benefits to consumers or to

competition. These acts were within the penumbra of common law, statutory, or

other established concepts of unfairness.

      150. Northwood knew or should have known that its computer systems and

data security practices were inadequate to safeguard Michigan Subclass Members’

PII and that risk of a data breach or theft was high. Northwood’s actions in engaging

in the above-named unfair practices and deceptive acts were negligent, knowing and




                                             54
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19        PageID.55   Page 55 of 56



willful, and/or wanton and reckless with respect to the rights of Michigan Subclass

Members.

      151. Plaintiff and Michigan Subclass Members seek injunctive relief to

enjoin Northwood from continuing its unfair and deceptive acts; monetary relief

against Northwood measured as the greater of (a) actual damages in an amount to be

determined at trial and (b) statutory damages in the amount of $250 for Plaintiff and

each Michigan Subclass Member; reasonable attorneys’ fees; and any other just and

proper relief available under Mich. Comp. Laws Ann. § 445.911.

      WHEREFORE, Plaintiff, on behalf of herself and all others similarly

situated, respectfully requests the following relief:

                a. An Order certifying this case as a class action;

                b. An Order appointing Plaintiff as the class representative;

                c. An Order appointing undersigned counsel as class counsel;

                d. A mandatory injunction directing the Defendants to hereinafter

                    adequately safeguard the PII of the Class by implementing

                    improved security procedures and measures;

                e. An award of damages;

                f. An award of costs and expenses;

                g. An award of attorneys’ fees; and




                                           55
Case 2:19-cv-12932-TGB-DRG ECF No. 1 filed 10/07/19           PageID.56   Page 56 of 56



               h. Such other and further relief as this court may deem just and

                  proper.

                          DEMAND FOR JURY TRIAL

            Plaintiff demands a jury trial as to all issues triable by a jury.
      .
Dated: October 7, 2019

                                    Respectfully submitted,

                                    /s/ Michael N. Hanna
                                    Michael N. Hanna (P81462)
                                    MORGAN & MORGAN, P.A.
                                    2000 Town Center,
                                    Suite 1900
                                    Southfield, MI 48075
                                    (313) 251-1399
                                    mhanna@forthepeople.com

                                     Jean Sutton Martin
                                     Ryan J. McGee
                                     MORGAN & MORGAN
                                     COMPLEX LITIGATION GROUP
                                     201 N. Franklin Street, 7th Floor
                                     Tampa, Florida 33602
                                     (813) 559-4908
                                     jeanmartin@forthepeople.com
                                     rmcgee@forthepeople.com

                                     Counsel for Plaintiffs




                                           56
